Citation Nr: 0005369	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In a written brief, submitted in February 2000, the veteran's 
representative contended that the claim for service 
connection for tinnitus is inextricably intertwined with the 
claim for service connection for hearing loss, and should be 
decided by the Board in connection with the current appeal.  
Although the issues are not inextricably intertwined - there 
is no reason that the two issues cannot be adjudicated 
separately - the Board accepts the representative's statement 
as a notice of disagreement with the January 2000 RO rating 
decision denying service connection for tinnitus.  That 
matter is further addressed in the REMAND portion of this 
action. See Manlincon v. West, 12 Vet. App. 238 (1999).
 

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in January 1990, and the veteran did not appeal. 
Since that time, evidence in the form of diagnostic and 
treatment records for hearing loss has been received which 
was not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.
 
2.  The claim for service connection for bilateral hearing 
loss is plausible. 




CONCLUSIONS OF LAW

1.  The decision of the agency of original jurisdiction in 
January 1990, denying entitlement to service connection for 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  Additional evidence presented or secured since January 
1990 is new and material, and the veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a)  (1999).

3.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a written brief submitted in February 2000, the veteran's 
representative contends that the veteran is entitled to a VA 
examination to determine that etiology of his bilateral 
hearing loss.

Upon audiological evaluation performed during the veteran's 
August 1966 service enlistment examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
30
LEFT
0
0
0
-
5

Upon audiological evaluation performed during the veteran's 
April 1972 service separation examination, pure tone 
thresholds, measured in ISO units, in decibels, 


were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
5
LEFT
10
10
10
10
10

Private medical records dated in April 1989, prepared for 
purposes of treatment of back problems, noted that the 
veteran seemed to have mild difficulty in hearing a 
conversational voice but did not have any obvious severe 
impairment of his hearing.
 
VA records of treatment dated in May 1997 include 
audiological evaluation with pure tone thresholds in decibels 
measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
55
75
LEFT
10
20
25
55
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 76 percent in the left ear.  
The veteran gave a  history of: decreased hearing since 1969, 
bilaterally;  tinnitus, with onset in the years 1969 to 1970;  
a negative history of ear surgeries; and military noise 
exposure.  The audiologist diagnosed hearing loss consistent 
with a history of military noise exposure.

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a) (1998).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well-grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

In the instant case, service connection for a bilateral 
hearing condition was denied by the RO in January 1990.  The 
denial was not appealed and became final.   The Board finds 
that, since that time, evidence in the form of treatment 
records for hearing loss has been received which was not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim. Accordingly, the claim 
for service connection for bilateral hearing loss is 
reopened.  38 C.F.R. § 3.156(a).

The evidence of record now contains: audiological evidence of 
current hearing loss disability; lay evidence (statements by 
the veteran) of an inservice injury to the ears by noise 
exposure, which is presumed credible for purposes of 
determining well groundedness; and a statement by a VA 
audiologist which appears to link the current hearing loss 
disability to claimed inservice noise exposure. Thus, the 
claim for service connection for bilateral hearing loss is 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).



ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened and found to be well grounded.  To 
that extent, the appeal is granted.  


REMAND

VA has the duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims has held that the duty to assist the veteran includes 
obtaining a medical examination where indicated by the facts 
and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Although a VA audiologist stated that the veteran's current 
hearing loss disability is consistent with military noise 
exposure, there is no indication that the audiologist 
reviewed the veteran's service medical records.  In addition, 
the veteran's DD Form 214 shows his military occupational 
specialty as administrative specialist, not combat arms.  The 
Board finds that an opinion should be obtained from a 
physician who has had an opportunity to review the veteran's 
service medical records and service personnel records on the 
question of the relationship, if any, of current hearing loss 
disability to claimed inservice noise exposure.  

Also, as noted above, there is of record a December 1999 RO 
rating decision which denied service connection for tinnitus, 
and a February 2000 written brief which, as noted in the 
introduction of this action, the Board finds constituted a 
notice of disagreement with that rating decision.  Thus, a 
statement of the case should be furnished with respect to the 
issue of entitlement to service connection for tinnitus.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Pursuant to 38 C.F.R. § 19.9, the Board finds that further 
development of the evidence is necessary and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which denied entitlement to service 
connection for tinnitus.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

2.  The RO should obtain and associate 
with the other evidence in the claims 
file a copy of the veteran's Air Force 
service personnel records. 

3.  The veteran should be scheduled for a 
VA audiological examination to determine 
his present level of auditory acuity.  
Then, the veteran should be examined by a 
physician who is a specialist in 
otolaryngology, who should render an 
opinion as to whether it is as likely as 
not (a 50 percent or more likelihood) 
that the veteran's current hearing loss 
is related to noise exposure during his 
period of active service.  The 
physician's attention is directed to the 
medical history reflected in the claims 
file, to include inservice audiological 
examinations dated in August 1966, 
February 1967, and April 1972.  The 
physician's attention is also directed to 
the fact that the veteran's April 1972 
separation audiological examination was 
performed in ISO units.

The claims folder and a copy of this 
Remand must be made available to the 
examiner for review.  It should be 
indicated by the examiner whether the 
claims folder was reviewed. 

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or an 
adequate response to the specific 
question posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The purposes of this REMAND are to obtain clarifying medical 
information and to ensure that the veteran is afforded due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



